Citation Nr: 0925763	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-21 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) scar of the right 
knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, a witness and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 2005 rating determination by the above 
Regional Office (RO).  In May 2009, the Veteran testified at 
a Travel Board hearing in Chicago, Illinois before the 
undersigned Veterans Law Judge.  The hearing transcript is of 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected SFW scar and 
degenerative joint disease of the right knee are more 
disabling than reflected in the current 10 percent 
evaluations.  

During his Travel Board hearing in May 2009, he testified 
that both disabilities had increased in severity since his 
last VA examination in September 2006.  He testified that his 
right knee scar was painful and tender to the touch, 
particularly with movement.  He experienced the pain daily 
and described it as 9/10.  With respect to the degenerative 
joint disease, he testified that he experienced pain on 
movement, tenderness, and difficulty with prolonged walking.  
He used a cane and wore a knee brace at all times because of 
instability and incoordination.  

Given the Veteran's hearing testimony and the fact that he 
last underwent a VA examination in 2006, the Board finds that 
a more contemporaneous examination is needed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the Veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 
September 2006.  The examiner should also render findings as 
to extent of functional loss due to pain and/or weakness, to 
include with repeated use and during flare-ups.  See 
38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Any additional relevant records of VA or private 
treatment that are not currently of record should be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his SFW scar and 
degenerative joint disease of the right 
knee, and to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records from the VA Medical 
Center in Chicago, Illinois since 2006 
should be obtained.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  The AMC/RO should arrange appropriate 
VA examination to determine the current 
degree of severity of the Veteran's right 
knee degenerative joint disease.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the Veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history of relevant symptoms.  All 
indicated tests and studies, including X-
rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
The examiner should describe in detail 
all symptoms reasonably attributable to 
service-connected right knee degenerative 
joint disease and its current severity.  

a.  The examiner should conduct range 
of motion testing of the right knee 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

b.  In addition, the examiner should 
indicate whether, and to what extent, 
the Veteran likely experiences 
functional loss due to pain, and/or 
any of the other symptoms noted above, 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

c.  The examiner should also indicate 
whether the Veteran has either 
instability or recurrent subluxation 
for the right knee.  If either 
recurrent subluxation or lateral 
instability is found, the examiner 
should indicate whether such symptoms 
are best described as slight, 
moderate, or severe.  The examiner 
should also indicate whether the 
Veteran has frequent episodes of 
locking, pain or effusion in the 
joint.  

4.  Also schedule the Veteran for an 
appropriate VA examination to assess the 
severity of his right knee scar.  All 
clinical findings should be reported in 
detail, and all tests and studies deemed 
necessary by the examiner should be 
performed.

a.  The examiner should be provided a 
copy of the applicable rating criteria 
for evaluating scars found at 
38 C.F.R. § 4.118, DC 7800-7805, in 
order to ensure that his/her findings 
are pertinent to the applicable rating 
criteria.  The examiner is requested 
to comment on all signs and symptoms 
that are attributable to the Veteran's 
right knee scar, including the eight 
characteristics of disfigurement 
listed under DC 7800 and the size of 
the specific scar or the size of the 
area affected (in square inches or 
centimeters).  The examiner must also 
note whether the scar is deep (i.e., 
associated with soft tissue damage) or 
superficial (i.e., not associated with 
soft tissue damage); and whether there 
is any tenderness on examination.

b.  In addition, the examiner must 
indicate whether the scar causes 
limitation of motion; and, if so, 
perform range of motion studies 
(measured in degrees, with normal 
range of motion specified too) of the 
affected part.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remanded herein 
by evaluating all evidence obtained since 
the last SSOC was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


